Citation Nr: 0939391	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  03-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1961.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In August 2006, the 
Board remanded the case for further development and it now 
returns to the Board for appellate review. 

The Board notes that the Veteran also filed a timely notice 
of disagreement with the denial of service connection for 
tinnitus.  However, while this appeal was in remand status, 
this claim was granted by the RO.  Accordingly, the issue of 
entitlement to service connection for tinnitus is no longer 
before the Board.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2002, prior to the initial 
unfavorable AOJ decision issued in October 2002.  Additional 
letters were sent in October 2004, January 2007, March 2007, 
May 2007, and April 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2002 informed the Veteran of the types of 
evidence he may submit in support of his claim, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing evidence for consideration.  The 
first notice that adequately addressed the evidence necessary 
to support a claim for service connection was the October 
2004 letter.  However, the Board finds that no prejudice to 
the Veteran has resulted from the post-adjudicatory timing of 
this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

In this regard, the Board notes that, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 1328, 
1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, in addition to the October 2004 letter, 
the evidence necessary to show service connection was 
outlined in the VCAA letters sent in January 2007, March 
2007, May 2007, and April 2008.  Each of these letters was 
followed by an SSOC.  Thus, the inadequate timing as to VCAA 
compliant notice was rectified by subsequent adjudication.

With regard to the notice requirements under Dingess/Hartman, 
the January 2007 and subsequent letters provided notice as to 
disability ratings and effective dates.  Although the timing 
of this notice was also inadequate, the Board again finds 
that the Veteran has not been prejudiced by that fact.  See 
Bernard at 394.  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d.  Based 
on the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a June 2009 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim. 

The Board observes that records from the VA medical center in 
Louisville for the period from June 1998 to March 1999 were 
identified in the record and requested by the RO.  However, 
the VA facility responded that they had no records for the 
Veteran.  Without any further information to suggest that 
additional requests would yield positive results, the Board 
finds that VA has fulfilled its duty to assist in retrieving 
outstanding, relevant records. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner reviewed the claims file, noting 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran subjective 
complaints and medical history, and examined the Veteran.  He 
then provided an opinion that was supported by a rationale 
based in the available evidence.  There is nothing to suggest 
that the examiner's opinion is not sufficiently based in the 
facts of the case.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159VA (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
is a result of noise exposure in service from submarine 
engines, torpedo noises, and explosions.  Thus, he claims 
that service connection is warranted for his bilateral 
hearing loss.

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving on the U.S.S. Odax, a 
Trench class submarine, as a Yeoman Seaman.  Although the 
Veteran's service medical records do not contain any 
documentation as to noise exposure, the Veteran is competent 
to describe the nature and extent of his in-service noise 
exposure and such is consistent with his military 
occupational specialty as a Yeoman Seaman, as noted in his 
service records.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty, to include his service separation examination.  
Post-service records demonstrate a diagnosis of bilateral 
hearing loss.  At the June 2009 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
100
105+
105+
LEFT
25
30
50
75
70

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear, and the right ear was not testable 
due to the degree of hearing loss.  The Veteran was diagnosed 
with a profound hearing loss in the right ear and a normal to 
severe sensorineural hearing loss in the left ear at this 
examination.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the Veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in January 
1961.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  
However, while the Veteran has a current diagnosis of hearing 
loss and is competent to describe his in-service noise 
exposure, the record shows no complaint or diagnosis of this 
disability during active service or for many years 
thereafter.  The first record in the claims file related to 
the Veteran's hearing loss is dated in August 1998, when the 
Veteran received hearing aids.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the June 2009 VA examination, the VA 
examiner noted that the Veteran's service separation 
examination showed hearing within normal limits.  Thus, she 
opined that it is less likely than not that the Veteran's 
hearing loss is due to his military service.  

Therefore, there is no competent evidence attributing the 
onset of the Veteran's bilateral hearing loss to his service.  
The Veteran's claim that his hearing loss is a result of his 
military service is supported solely by his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  
In the absence of competent evidence connecting the 
disability to the Veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for bilateral hearing loss.  Therefore, his claim 
must be denied.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has filed a claim for service connection for 
PTSD.  Although cognizant of the delay that will result, the 
Board determines that another remand is necessary with 
respect to this issue.    

As part of the remand in August 2006, the Board instructed 
that requests were to be made of the National Archives and 
Records Administration (NARA) for deck logs from October 1957 
to January 1961, the period during which the Veteran served 
on the U.S.S. Odax.  The record shows that three requests 
were made of NARA, but that they did not yield a positive 
response.  However, a review of the requests and responses 
reveals that the requests were not effectively tailored to 
yield positive results.  

The Board notes that the Veteran has claimed the following 
stressors that could be verified:

*	A garbage disposal unit ejected a bag, resulting in 
pressurized water filling the submarine, which could 
also have hit the battery walls, thereby creating a 
cloud of chlorine gas that would kill the crew.

*	A Russian torpedo hit the hull, but did not detonate.

The Board observes that a February 2007 response from NARA 
indicated that the request for deck logs dated from October 
1957 to January 1961 was too extensive.  Thereafter, the AMC 
requested a deck logs from October 1957 through December 
1957, which garnered a response from NARA that they needed to 
know what in the deck logs VA was seeking.  The AMC then 
requested deck logs from only December 1957, which yielded 
that same response in April 2008.  Finally, the AMC made a 
request for the location of engine rooms and sleeping 
quarters on the U.S.S. Odax.  NARA responded by directing the 
AMC to the Maps and Plans Work Group at NARA, for which a 
complete address was provided.  However, the AMC did not make 
a request of this Work Group.   

Although instructed by NARA to state what particular events 
VA was trying to verify, the AMC seems to have merely sent 
additional requests for copies of deck logs, rather than 
giving NARA details about the Veteran's claimed stressors.  
Moreover, the AMC failed to follow through with its search 
for location of sleeping quarters and the engine room.  Thus, 
the AMC failed to explore all avenues in attempting to obtain 
corroborating evidence for the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following actions:

1.	Review the record to determine, to the 
extent possible, the dates that the 
U.S.S. Odax was in the North Atlantic 
while the Veteran was on board.  Then, 
formulate a request to NARA that 
summarizes the Veteran's stressor 
events and that asks that NARA search 
deck logs for an appropriately short 
period of time for any information 
related to such stressors or reasonably 
similar events.  

2.	Request information as to the location 
of sleeping quarters and the engine 
room on the U.S.S. Odax from the Maps 
and Plans Work Group, Special Media 
Archives Services Division (NWCS), Room 
3320, The National Archives at College 
Park, 8601 Adelphi Road, College Park, 
MD 20740-6001.

3.	Document all requests and response with 
respect to the above actions in the 
claims file.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
June 2009 supplemental statement of the 
case.  If the claim remains unresolved 
to the Veteran's satisfaction, he and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


		







 Department of Veterans Affairs


